DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 57, 59-96, and 98-99 are pending and are examined. Claims 57, 97, and 100-150 are withdrawn and are not examined. Claims 1-56 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 57, 59-96, 98, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (WO 2017/027643, with translation used in US Pub 2018/0202903), in view of Levine (US Pub 2009/0238437).

Regarding Claim 57, Chou teaches a device for analyzing an analyte in a sample (Fig. 8, [0053]), comprising: 
a first plate, a second plate, and spacers ([0053] Fig. 8 Panel (a) illustrates a first plate and a second plate, wherein the first plate has an enclosed-spacer (well), wherein: 
a. the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration ([0440] (c) depositing, when the plates are configured in an open configuration, the sample on one or both of the plates; wherein the open configuration is a configuration in which the two plates are either partially or completely separated apart and the spacing between the plates is not regulated by the spacers; [0441] (d) after (c), spreading the sample by bringing the plates into a closed configuration, wherein, in the closed configuration); 
b. the first plate has, on its inner surface, a first and a second sample contact areas that are at different locations (the first plate for example has a left side and a right side and these would be first and second contact areas respectively. Samples would be able to be placed or deposited onto the right and lefts sides and would make each side of the inner surface of the first plate a sample contact area.) , and the second plate has, on its inner surface, a first and a second sample contact areas that are at different locations and correspond to the first and the second sample contact areas of the first plate (the second plate for example has a left side and a right side and these would be first and second contact areas respectively as these are different location on the inner side of the second plate. Samples would be able to be placed or deposited onto the right and lefts sides and would make each side of the inner surface of the first plate a sample contact area. Both the first plate and the second plate have left and right sides and these would be corresponding sides for each of the respective first and second sample contact areas), respectively, wherein the sample contact areas are for contacting a sample that contains or is suspected of containing an analyte (this limitation is directed to intended use of the device. A sample containing or suspected of containing an analyte would be capable of contacting any of the recited first and second sample contact areas.); 
c. each of the spacers has a bottom end fixed on the first plate inner surface and a top end that is distal to the first plate (for example Fig. 8 of the cross-section view, spacers are shown in c). Each space has a bottom end fixed on the first plate inner surface and a top end that reaches to the second plate and is distal to the first plate.); 
d. the spacers in each sample contact area have a predetermined uniform height (wherein one or both of the plates comprise spacers and the spacers have a predetermined height, and the spacers are on a respective sample contacting surface), wherein the uniform spacer height in the first sample contact area is different from the uniform spacer height in the second sample contact area  ([0329] In some embodiments, spacers have different pre-determined height. In some embodiments, spacers can be divided into groups or regions, wherein each group or region has its own spacer height.)  
e. the plate thicknesses of the first plate in the first and second sample contact areas are respectively selected to make the top ends of the spacers in the first and second sample contact areas substantially aligned on the same flat plane; ([0179] The term “a sample thickness is regulated by the plate and the spacers” in a CROF process means that for a give condition of the plates, the sample, the spacer, and the plate compressing method, the thickness of at least a port of the sample at the closed configuration of the plates can be predetermined from the properties of the spacers and the plate.) 
wherein in the open configuration, the two plates are partially or entirely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates ([0276] In some embodiments, in the open configuration, the two plates (i.e. the first plate and the second plate) are separated from each other. [0277] In some embodiments, the open configuration comprises a configuration that the plates are far away from each other, so that the sample is deposited onto one plate of the pair without a hindrance of the other plate of the pair.
[0278] In some embodiments, the open configuration comprises a configuration that the plates are far way, so that the sample is directly deposited onto one plate, as if the other plate does not exist.); and 
wherein the closed configuration is configured after the sample deposition in the open configuration, and in the closed configuration: at least part of the deposited sample is confined by the two plates into a thin layer that has a respective substantially uniform thickness over each of the sample contact areas ([0283] During the process of bring the plates from an open configuration to a closed configuration, the plates are facing each other (at least a part of the plates are facing each other) and a force is used to bring the two plates together. When the two plates are brought from an open configuration to a closed configuration, the inner surfaces of the two plate compress the sample deposited on the plate(s) to reduce the sample thickness (while the sample has an open flow laterally between the plates), and the thickness of a relevant volume of the sample is determined by the spacers, the plates, and the method being used and by the sample mechanical/fluidic property. The thickness at a closed configuration can be predetermined for a given sample and given spacers, plates and plate pressing method. The closed configuration would be would allow for the deposited sample to be confined by the two plates into a thin layer that has a substantially uniform thickness over each of the sample contact areas)
Chou is silent to wherein the substantially uniform thickness of the layer in the first and 2ESX-103US second sample contact area is different and is regulated by the plates and the spacers in the respective sample contact areas.  
Levine teaches in the related art of a plates with spacers. [0025] In Fig. 4, The dimension 28 of a separator 26 that extends between the panels 12, 16 is referred to herein as the height 28 of the separator 26. The heights 28 of the separators 26 typically do not equal one another exactly. As shown in Fig. 4, the thickness of a sample contact area between spacers with different heights would have different layer thicknesses. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized spacers in the device of Chou, such that wherein the uniform spacer height in the first sample contact area is different from the uniform spacer height in the second sample contact area, as taught by Levine, to allow for different sized analysis chambers which are regulated by the plates and the spacers, as taught by Levine in [0024].
Chou, in view of Levine is silent to wherein the uniform spacer height in the first area is in the range of 1.5 µm to 8 µm and the uniform spacer height in the second area is in the range of 10 µm to 120 µm.
However, Chou teaches that [0330] The spacer height (the predetermined spacer height) and/or sample thickness is 3 nm or less, 10 nm or less, 50 nm or less, 100 nm or less, 200 nm or less, 500 nm or less, 800 nm or less, 1000 nm or less, 1 um or less, 2 um or less, 3 um or less, 5 um or less, 10 um or less, 20 um or less, 30 um or less, 50 um or less, 100 um or less, 150 um or less,
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacer height of each of the spacers in different regions such as the first sample contact area, in the device of modified Chou, to be in the range of 1.5 µm to 8 µm and in the second sample contact area to be in the range of 10 µm to 120 µm, to be able to use only a small sample volume. 	


Regarding Claim 59, modified Chou teaches the device of claim 57, further comprises more than two sample contact areas ([0329] In some embodiments, all spacers have the same pre-determined height.), wherein each sample contact area has a uniform spacer height ([0329] In some embodiments, the spacers have approximately the same height.).  

Regarding Claim 60, modified Chou teaches the device of claim 57, further comprising one or more reagents that are pre-coated on one or more sample contact areas ([0042] a capture agent and a detection agent are pre-coated and dried on the plates. Another example is that all required sensing reagents are pre-coated on plates).  

Regarding Claim 61, modified Chou teaches the device of claim 57, further comprising one or more beads in the sample contact areas, wherein the beads comprise capture agents immobilized on the surface of the beads (Chou teaches [0174]  For example, in the case that beads are sprayed on a plate as spacers, where beads are landed on random locations of the plate. The examiner notes that beads are known in the art for having bound capture agents to detect target analytes. Levine teaches [0025] Spherical beads are an example of an acceptable separator 26. [0206] in the surface immobilization assays where a target analyte in a sample is detected by being captured by capture agents beads on a plate surface (i.e. a solid phase).

Regarding Claim 62, modified Chou teaches the device of claim 57, wherein the periodic array of the spacers is arranged in 1 dimensional or 2 dimensional ([0345] In some embodiments, the periodic array of the spacers has a lattice of square, rectangle, triangle, hexagon, polygon, or any combinations of thereof, where a combination means that different locations of a plate has different spacer lattices. The periodic array of spacers would be 2 dimensional).  

Regarding Claim 63, modified Chou teaches the device of claim 57, wherein the sample comprises blood ([0107] The term “sample” as used herein relates to a material or mixture of materials containing one or more analytes or entity of interest. In particular embodiments, the sample may be obtained from a biological sample such as bodily fluids. Bodily fluids of interest include blood (e.g., whole blood, fractionated blood, plasma, serum, etc.).  

Regarding Claim 64, modified Chou teaches the device of claim 57, wherein the sample comprises whole blood without dilution ([0107] The term “sample” as used herein relates to a material or mixture of materials containing one or more analytes or entity of interest. In particular embodiments, the sample may be obtained from a biological sample such as bodily fluids. Bodily fluids of interest include blood (e.g., whole blood, fractionated blood, plasma, serum, etc.).    

Regarding Claim 65, modified Chou teaches the device of claim 57, wherein the analyte comprises proteins, small molecules, cells, and nucleic acids. ([0108] The term “analyte” refers to a molecule (e.g., a protein, peptides, DNA, RNA, nucleic acid, or other molecule), cells, tissues, viruses, and nanoparticles with different shapes.)

Regarding Claim 66, modified Chou teaches the device of claim 57, wherein the uniform spacer height in the first sample contact area has a spacer height to 5 um ([0330] 5 um or less, 10 um or less, 20 um or less, 30 um or less,), and the uniform spacer height in the second sample contact area has a spacer height of about 30 um ( 5 um or less, 10 um or less, 20 um or less, 30 um or less,).  

Regarding Claim 67, modified Chou teaches The device of claim 57, wherein the uniform spacer height in the first sample contact area has a spacer height of 4 um to 6 um ([0330] 5 um or less, 10 um or less, 20 um or less, 30 um or less,), and the uniform spacer height in the second sample contact area has a spacer height of 25 um to 35 um (20 um or less, 30 um or less, 50 um or less,).  

Regarding Claim 68, modified Chou teaches the device of claim 57, wherein the uniform spacer height in the first sample contact area is about 5 um and is for detection of RBC, WBC, PLT, MCV ([0330] 5 um or less, 10 um or less, 20 um or less, 30 um or less. The examiner notes RBCs are approximately 10 um in diameter); and the uniform spacer height in the second sample contact area is 30 um and is for WBC, HgB (5 um or less, 10 um or less, 20 um or less, 30 um or less,), and the images taken at the first sample contact area and second sample contact area are combined for detection of MCH, MCHC (the limitation “images taken” is directed to intended use of the device. There is no detector or sensor or CCD for images to be taken. IF there was a CCD it would be capable of taking images of the cells in the sample contact areas and detecting different cell types based on size measurements. The limitation “for detection of” is directed to intended use of the device. A CCD would be capable of differentiating different cell types based on cell size.)

Regarding Claim 69, modified Chou teaches the device of claim 57, wherein the first sample contact area and the second sample contact area include a shape of round, ellipse, rectangle, triangle, polygonal, ring-shaped, or any combination of thereof (the shape of each of the sample contact area would be capable of being rectangular. For example, a portion of the left side of the first plate could be rectangular where a sample is deposited and the right side portion would be rectangular as the first plate appears to be rectangular in Figs. 1 and 2 of Levine or as the first plate appears to be square and could have rectangular contact area portions on the right and left sides as shown in Figs. 1-4 in Chou; Chou teaches [0345] In some embodiments, the periodic array of the spacers has a lattice of square, rectangle, triangle, hexagon, polygon, or any combinations of thereof, where a combination means that different locations of a plate has different spacer lattices.).  

Regarding Claim 70, The device of claim 57, wherein the first sample contact area and the second sample contact area are arranged in an array form, wherein the array is a periodic, non-periodic array, or periodic in some locations of the plate while non-periodic in other locations ([0344] The spacers can be a single spacer or a plurality of spacers on the plate or in a relevant area of the sample. In some embodiments, the spacers on the plates are configured and/or arranged in an array form, and the array is a periodic, non-periodic array or periodic in some locations of the plate while non-periodic in other locations.).  

Regarding Claim 71, modified Chou teaches the device of claim 57, wherein the periodic array of the spacers is 1-dimensional or 2-dimensional ([0345] In some embodiments, the periodic array of the spacers has a lattice of square, rectangle, triangle, hexagon, polygon, or any combinations of thereof, where a combination means that different locations of a plate has different spacer lattices. The periodic array of spacers would be 2 dimensional).  

Regarding Claim 72, modified Chou teaches the device of claim 57, wherein the periodic array of the spacers is arranged as lattices of square, rectangle, triangle, hexagon, polygon, or any combinations of thereof, where a combination means that different locations of a plate has different spacer lattices ([0345] In some embodiments, the periodic array of the spacers has a lattice of square, rectangle, triangle, hexagon, polygon, or any combinations of thereof, where a combination means that different locations of a plate has different spacer lattices.).  

Regarding Claim 73, modified Chou teaches the device of claim 57, wherein the first sample contact area and the second sample contact area are arranged in a periodic array ([0345] In some embodiments, the periodic array of the spacers has a lattice of square, rectangle, triangle, hexagon, polygon, or any combinations of thereof, where a combination means that different locations of a plate has different spacer lattices.).    

Regarding Claim 74, modified Chou teaches the device of claim 57, further comprising more than two sample contact areas on the first plate and corresponding respective sample contact areas on the second plate (the device is capable of having more than two sample contact areas on the first plate that correspond to the areas on the second plate. There is no size limitation of the plates that would limit how many contact areas fit onto the plate), wherein the spacing height for each of the sample contact area pairs is different (see Chou teaching of Claim 1 for different spacer height).

Regarding Claim 75, modified Chou teaches the device of claim 57, wherein the spacer height in one of the first sample contact area and the second sample contact area is smaller than the minimum dimension of an analyte (Chou teaches in [0330] a range of spacer heights. For example, if a red blood cell is 10 um then a spacer height would be less than 10 um which is in the range of spacer heights, as taught by Chou).  

Regarding Claim 76, modified Chou teaches the device of claim 57, wherein the spacer height in the first sample contact area is 3 um to 6 um and is for detection of RBC, WBC, PLT, MCV ([0330] 5 um or less, 10 um or less, 20 um or less, 30 um or less. The examiner notes RBCs are approximately 10 um in diameter); and the spacer height in the second sample contact area is 25 um to 35 um and is for WBC, HgB (30 um or less, 50 um or less),, and the images taken at the first and second sample contact areas are combined for detection of MCH, MCHC (the limitation “images taken” is directed to intended use of the device. There is no detector or sensor or CCD for images to be taken. IF there was a CCD it would be capable of taking images of the cells in the sample contact areas and detecting different cell types based on size measurements. The limitation “for detection of” is directed to intended use of the device. A CCD would be capable of differentiating different cell types based on cell size.).

Regarding Claim 77, modified Chou teaches the device of claim 57, wherein chemicals are coated with a different concentration in different spacer height areas (chemicals are capable of being coated with a different concentration in different spacer height areas; the limitation “chemicals are coated” is directed to intended use of the device. The first plate or the second plate are capable of being coated).  

Regarding Claim 78, modified Chou teaches the device of claim 57, wherein different chemicals are coated with a different concentration in different spacer height areas (different chemicals are capable of being coated with a different concentration in different spacer height areas; the limitation “chemicals are coated” is directed to intended use of the device. The first plate or the second plate are capable of being coated).  

Regarding Claim 79, modified Chou teaches the device of claim 57, wherein acridine orange is coated on the plate at one of the first and second sample contact areas with an area concentration of 10 to 80 ng/mm2 ( a dry acridine orange dye layer, was precoated on an inner surface (sample contact surface) of one of the plates of the CROF devices. The limitation “acridine orange is coated” is directed to intended use of the device and any of the plates are capable of being coated at a particular concentration.) and Zwittergent is coated on the plate at one of the first and second sample contact areas with an area concentration of 20 to 130 ng/mm2 (The limitation “Zwittergent is coated” is directed to intended use of the device and any of the plates are capable of being coated at a particular concentration.).  

Regarding Claim 80, modified Chou teaches the device of claim 57, wherein the preferred edge to edge distance of any two closest sample contact areas is 0 um, 5 um, 10 um, 30 um, 50 um, 100 um, 500 um, 1 mm, or in a range between any two of the values ( In certain embodiment the two plates have one side (e.g. edge) connected together during all operations of the plates (FIG. 30); This would be a preferred edge to edge distance of 0 um).  

Regarding Claim 81, modified Chou teaches the device of claim 57, wherein the different spacer heights are selected to reduce the Hook Effect in an assay (Chou teaches [0330] range of spacer heights. The spacer heights would be capable of being selected to reduce the Hook Effect in an assay. The limitation “to reduce the Hook effect in an assay” is directed to intended use of the device.).  

Regarding Claim 82, modified Chou teaches the device of claim 57, wherein the spacers in each sample contact area are used as the reference for an optical signal during the measurement (Chou teaches [0330] range of spacer heights. The spacer heights would be capable of being selected to be used as the reference for an optical signal during the measurement. The limitation “are used as the reference for an optical signal during the measurement” is directed to intended use of the device.).   

Regarding Claim 83, modified Chou teaches the device of claim 57, wherein the spacers in each sample contact area are used as the reference for the image correction standard during the measurement (Chou teaches [0330] range of spacer heights. The spacer heights would be capable of being selected to be used as the reference for the image correction standard during the measurement. The limitation “are used as the reference for the image correction standard during the measurement” is directed to intended use of the device).  

Regarding Claim 84, modified Chou teaches the device of claim 57, wherein the distance between the first sample contact area and the distance between the second sample contact area is larger than Dt, wherein a D is the analyte diffusion coefficient of target analyte and t is the measurement time (the distance between the first sample contact area and the second contact area would be capable of being dependent on the analyte diffusion coefficient of the target analyte and the measurement time. The distance as claimed is arbitrary and would be met by the teachings of Chou since the claim depends on a target analyte and no particular target analyte is claimed and therefore the distance would not be limited to a particular number.)   

Regarding Claim 85, modified Chou teaches the device of claim 57, wherein the different sample contact areas comprise a coating of the reagent of the same surface concentration ([0236] One aspect of the present invention is the methods, devices, and systems that make the reagent addition and the reagent concentration control simple and/or low cost. In one embodiment of the current invention, a reagent layer (e.g. dried reagent layer) is first put on a plate surface of a CROF device, then a sample is deposited into the CROF device, and a CROF process makes the sample in contact with the reagent and the sample thickness thinner than the thickness when the sample at the open configuration of the CROF plates. By reducing the sample thickness, it would reduce the diffusion time of the reagent diffuses from the surface into the entire sample. [0531] In some embodiments, a plate has multiple storage sites on different locations of the plate or one storage site stores multiple reagent, and upon in touch with the sample by the storage sites, the reagents are released but released at different time for different reagents on the same storage site or reagents on different storage sites.
[0532] In some embodiments, the first reagent is configured to be released from the first storage site upon contact with the sample in a first average release time and the second reagent is configured to be released from the second storage site upon contact with the sample in a second average release time, and wherein the first average release time is less than the second average release time.).  

Regarding Claim 86, modified Chou teaches the device of claim 57, wherein each of the different sample contact areas comprise a coating of the reagent of a different surface concentration ([0236] One aspect of the present invention is the methods, devices, and systems that make the reagent addition and the reagent concentration control simple and/or low cost. In one embodiment of the current invention, a reagent layer (e.g. dried reagent layer) is first put on a plate surface of a CROF device, then a sample is deposited into the CROF device, and a CROF process makes the sample in contact with the reagent and the sample thickness thinner than the thickness when the sample at the open configuration of the CROF plates. By reducing the sample thickness, it would reduce the diffusion time of the reagent diffuses from the surface into the entire sample. [0531] In some embodiments, a plate has multiple storage sites on different locations of the plate or one storage site stores multiple reagent, and upon in touch with the sample by the storage sites, the reagents are released but released at different time for different reagents on the same storage site or reagents on different storage sites. [0532] In some embodiments, the first reagent is configured to be released from the first storage site upon contact with the sample in a first average release time and the second reagent is configured to be released from the second storage site upon contact with the sample in a second average release time, and wherein the first average release time is less than the second average release time.). 

Regarding Claim 87, modified Chou teaches the device of claim 61, wherein the beads comprise the capture agent for CRP immobilized on the bead surface [0091], [0114] capture agent. [0273] In some embodiments, capture agents are first immobilized at the binding site, then the sample are in contact with the binding site and the entity in the sample are captured by the capture agents, and finally detection agents are added to be bound with the captured entity and the a signal from the detection agents will be read. The examiner notes depending on the capture agent, CRP would be capable of being immobilized on the bead surface.).  

Regarding Claim 88, modified Chou teaches the device of claim 57, wherein the spacer height in one of the first and second sample contact areas is smaller than the minimum dimension of a cell ([0332] In some embodiments, the spacer height and/or sample thickness (i) equal to or slightly larger than the minimum dimension of an analyte, or (ii) equal to or slightly larger than the maximum dimension of an analyte. The examiner notes the size of a cell has a broad range and analyte as defined in Chou is arrange of molecules. Therefore, the spacer height as taught by Chou would meet this limitation. See also Chou in [0330] for the range of spacer heights).  

Regarding Claim 89, modified Chou teaches the device of claim 57, wherein on the analyte comprises blood cell ([0108] The term “analyte” refers to a molecule (e.g., cells).  [0334] For example, the red blood cell)

Regarding Claim 90, modified Chou teaches the device of claim 57, wherein the analyte comprises red blood cells, platelets, white blood cells, neutrophils, lymphocytes, monocytes, eosinophils and basophils, or any combination thereof ([0108] The term “analyte” refers to a molecule (e.g., cells).  [0334] For example, the red blood cell).  

Regarding Claim 91, modified Chou teaches the device of claim 57, wherein the shape of a sample is deformable but not self- flowable (the shape of sample is deformable; [0205] In some embodiments of the present invention, a sample under a CROF process do not to be flowable to benefit from the process).  
Regarding Claim 92, modified Chou teaches the device of claim 57, wherein one of the sample contact areas include a reagent of the same surface concentration, which is different from the reagent surface concentration of another of the sample contact areas ([0236] One aspect of the present invention is the methods, devices, and systems that make the reagent addition and the reagent concentration control simple and/or low cost. In one embodiment of the current invention, a reagent layer (e.g. dried reagent layer) is first put on a plate surface of a CROF device, then a sample is deposited into the CROF device, and a CROF process makes the sample in contact with the reagent and the sample thickness thinner than the thickness when the sample at the open configuration of the CROF plates. By reducing the sample thickness, it would reduce the diffusion time of the reagent diffuses from the surface into the entire sample. [0531] In some embodiments, a plate has multiple storage sites on different locations of the plate or one storage site stores multiple reagent, and upon in touch with the sample by the storage sites, the reagents are released but released at different time for different reagents on the same storage site or reagents on different storage sites.
[0532] In some embodiments, the first reagent is configured to be released from the first storage site upon contact with the sample in a first average release time and the second reagent is configured to be released from the second storage site upon contact with the sample in a second average release time, and wherein the first average release time is less than the second average release time.).  

Regarding Claim 93, modified Chou teaches the device of claim 57, wherein different sample contact areas comprise coating of different reagents types of the same surface concentration ([0236] One aspect of the present invention is the methods, devices, and systems that make the reagent addition and the reagent concentration control simple and/or low cost. In one embodiment of the current invention, a reagent layer (e.g. dried reagent layer) is first put on a plate surface of a CROF device, then a sample is deposited into the CROF device, and a CROF process makes the sample in contact with the reagent and the sample thickness thinner than the thickness when the sample at the open configuration of the CROF plates. By reducing the sample thickness, it would reduce the diffusion time of the reagent diffuses from the surface into the entire sample. [0531] In some embodiments, a plate has multiple storage sites on different locations of the plate or one storage site stores multiple reagent, and upon in touch with the sample by the storage sites, the reagents are released but released at different time for different reagents on the same storage site or reagents on different storage sites. [0532] In some embodiments, the first reagent is configured to be released from the first storage site upon contact with the sample in a first average release time and the second reagent is configured to be released from the second storage site upon contact with the sample in a second average release time, and wherein the first average release time is less than the second average release time.).  

Regarding Claim 94, modified Chou teaches the device of claim 57, wherein different sample contact areas comprise coating of different reagents types of different surface concentration ([0236] One aspect of the present invention is the methods, devices, and systems that make the reagent addition and the reagent concentration control simple and/or low cost. In one embodiment of the current invention, a reagent layer (e.g. dried reagent layer) is first put on a plate surface of a CROF device, then a sample is deposited into the CROF device, and a CROF process makes the sample in contact with the reagent and the sample thickness thinner than the thickness when the sample at the open configuration of the CROF plates. By reducing the sample thickness, it would reduce the diffusion time of the reagent diffuses from the surface into the entire sample. [0531] In some embodiments, a plate has multiple storage sites on different locations of the plate or one storage site stores multiple reagent, and upon in touch with the sample by the storage sites, the reagents are released but released at different time for different reagents on the same storage site or reagents on different storage sites. [0532] In some embodiments, the first reagent is configured to be released from the first storage site upon contact with the sample in a first average release time and the second reagent is configured to be released from the second storage site upon contact with the sample in a second average release time, and wherein the first average release time is less than the second average release time.).  

Regarding Claim 95, modified Chou teaches the device of claim 57, wherein the spacers are arranged periodically ([0314] The spacer(s) is a single spacer or a plurality of spacers. (e.g. an array). Some embodiments of a plurality of spacers is an array of spacers (e.g. pillars), where the inter-spacer distance is periodic or aperiodic, or is periodic or aperiodic in certain areas of the plates, or has different distances in different areas of the plates.).  

Regarding Claim 96, modified Chou teaches the device of claim 61, wherein the beads have a diameter of 2 um to 10 um ([0910] In some embodiments, the beads or quantum dots are used as labels and they are precoated on the plates of CROF and the inner spacing between the two plates are 1 um or less, 10 um or less, 50 um or less, or a range between any two of the values.).  

Regarding Claim 98, modified Chou teaches the device of claim 61, wherein the beads have a diameter of 1 um to 20 um ([0910] In some embodiments, the beads or quantum dots are used as labels and they are precoated on the plates of CROF and the inner spacing between the two plates are 1 um or less, 10 um or less, 50 um or less, or a range between any two of the values.).  

Regarding Claim 99, modified Chou teaches the device of claim 57, wherein the dynamic range of measurement of an assay is enlarged by having a plurality of sample contact areas of different spacer height but the same surface concentration of the reagent ([0926] the CROF device is configured to be able to detect analytes at a concentration in the range of 1 fg/mL to 1 ng/mL, such as 5 fg/mL to 100 pg/mL, including 10 fg/mL to 10 pg/mL. In certain embodiments, the CROF device is configured to have a dynamic range of 5 orders of magnitude or more, such as 6 orders of magnitude or more, including 7 orders of magnitude or more.).

Response to Arguments
Applicant’s arguments, see page 14, filed 10/3/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 65, 68, 74, and 92 has been withdrawn. 

Applicant’s arguments, see page 14, filed 10/3/22, with respect to the 112b rejections have been fully considered and are persuasive.  The claims 57, 59-96. 98, and 99 has been withdrawn. 

Applicant's arguments, see page 15, filed 10/3/22 with respect to the 103 rejection have been fully considered but they are not persuasive. 

First, Applicant argues that neither Chou nor Levine teach or suggest the features in claim 1. Specifically, applicants argue that Chou does not teach the plate thicknesses of the first plate in the first and second sample contact areas are respectively selected to make the top ends of the spacers in the first and second sample contact areas substantially aligned on the same flat plane, and that Levine does not teach or suggest that the first plate has different sample contact areas at different locations with different spacer heights as in claim 1.  Applicants then state that by making the top ends of the spacers in the first and second sample contact areas substantially aligned on the same flat plane, it has the advantages of using the second plate with flat surface which can contact the top ends of the pillars. Applicants further state that if the top ends of the pillars in different areas are different, the second plate must deform at the boundary of two different areas, which is very challenging to achieve in practice. 
In response, the examiner respectfully disagrees. First, Chou teaches he plate thicknesses of the first plate in the first and second sample contact areas are respectively selected to make the top ends of the spacers in the first and second sample contact areas substantially aligned on the same flat plane; ([0179] The term “a sample thickness is regulated by the plate and the spacers” in a CROF process means that for a give condition of the plates, the sample, the spacer, and the plate compressing method, the thickness of at least a port of the sample at the closed configuration of the plates can be predetermined from the properties of the spacers and the plate).  Further, the prior art of Levine teaches [0025] The heights 28 of the separators 26 typically do not equal one another exactly (e.g., manufacturing tolerances), but are within commercially acceptable tolerance for spacing means used in similar analysis apparatus. Fig. 4 as taught by Levine would meet the limitation “substantially aligned on the same flat plane” since the claim does not require alignment in the same flat plane entirely. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798